20-11254-jlg   Doc 1481-3   Filed 12/11/20 Entered 12/11/20 17:46:03   Exhibit 3
                                    Pg 1 of 7




                       EXHIBIT 3
20-11254-jlg     Doc 1481-3         Filed 12/11/20 Entered 12/11/20 17:46:03                        Exhibit 3
                                            Pg 2 of 7

      Tribunal:   25° Juzgado de Letras en lo Civil de Santiago
      Rol:        C-8.903-2020
      Carátula:   “AGRECU con LATAM Airlines Group S.A.”
      Cuaderno: Principal
      _________________________________________________________________________
      En lo principal, deducen recurso de reposición en contra de la resolución que rechazó dar
      cumplimiento a la suspensión del procedimiento decretada por el 2° Juzgado Civil de
      Santiago; en el otrosí, en subsidio, apelan.


                                    S.J.L. CIVIL (25°) DE SANTIAGO


             Cristóbal Eyzaguirre Baeza y José Miguel Huerta Molina, abogados, en calidad de
      mandatarios judiciales de LATAM Airlines Group S.A., en autos caratulados “AGRECU
      con LATAM Airlines Group S.A.”, rol C-8.903-2020, a S.S. respetuosamente decimos:


             Interponemos recurso de reposición en contra de la resolución de 17 de julio de 2020
      (folio N° 9), que rechazó dar cumplimiento a la suspensión decretada por el 2° Juzgado Civil
      de Santiago (causa rol C-8.553-2020) en reconocimiento de un procedimiento de
      reorganización extranjero principal, solicitada por esta parte por escrito de 11 de julio de
      2020 (folio N° 8) al amparo de lo dispuesto en los artículos 311, 319 y 323 de la Ley 20.720.


             La resolución recurrida estimó que no procedería dar cumplimiento en autos a la
      resolución del 2° Juzgado Civil de Santiago, atendido que el artículo 319 hace referencia a
      las “acciones o procedimientos individuales”, por lo que el tenor literal de la norma excluiría
      su aplicación a las acciones de interés colectivo y de interés difuso de la Ley 19.496 (“LPC”).
      Sin embargo, para interpretar el alcance de esta norma es necesario tener presente que la Ley
      20.720 no define qué entiende por “acciones o procedimientos individuales”. Ante la
      obscuridad del texto legal, las normas de interpretación del Código Civil disponen que “se
      puede, para interpretar una expresión obscura de la ley, recurrir a su intención o espíritu,
      claramente manifestados en ella misma, o en la historia fidedigna de su establecimiento”
      (art. 19 inc. 2°). Pues bien, la historia fidedigna del establecimiento de la Ley 20.720 no deja
      lugar a dudas en cuanto a que la expresión “acciones o procedimientos individuales” hace
      referencia a nociones propias del derecho concursal, sin que dicha expresión se relacione en
      modo alguno con las acciones de interés individual, colectivo y difuso del artículo 50 de la
      LPC. Para determinar el origen de las normas sobre insolvencia transfronteriza en nuestra
      Ley 20.720, basta consultar el Mensaje Presidencial, el cual señaló en la materia:


             “De la Insolvencia Transfronteriza. Se incorpora la Ley Modelo de Insolvencia
             Transfronteriza de la Comisión de las Naciones Unidas para el Derecho Mercantil
             Internacional (Uncitral por sus siglas en inglés) la que tiene por objeto establecer

                                                                                       Página 1 de 6
20-11254-jlg     Doc 1481-3           Filed 12/11/20 Entered 12/11/20 17:46:03                          Exhibit 3
                                              Pg 3 of 7

              mecanismos eficaces para la resolución de los casos de insolvencia
              transnacionales, en base a la cooperación entre los Estados, en busca de resolver
              bajo un procedimiento la insolvencia de las empresas multinacionales, entregando
              mayor seguridad juridica para el comercio y las inversiones”1.


              Existe así una absoluta dependencia de la regulación de nuestra Ley 20.720 en materia
      de insolvencia transfronteriza respecto de la Ley Modelo de la Convención de las Naciones
      Unidas para el Derecho Mercantil Internacional sobre la Insolvencia Transfronteriza (la “Ley
      Modelo”), a tal punto que nuestro artículo 319 es una copia casi textual del artículo 20 de la
      Ley Modelo2, como se aprecia al comparar ambos textos:


      Ley Modelo, Artículo 20. Efectos del                  Ley N° 20.720, artículo 319: Efectos del
      reconocimiento de un procedimiento                    reconocimiento de un procedimiento
      extranjero principal.                                 extranjero principal.
      1. A partir del reconocimiento de un                  1) A partir del reconocimiento de un
      procedimiento extranjero que sea un                   procedimiento extranjero que sea un
      procedimiento principal:                              procedimiento principal, y durante el
                                                            período en que se tramite el referido
                                                            procedimiento:
      a) Se paralizará la iniciación o la                   a) Se suspenderá el inicio o la
      continuación de todas las acciones o                  continuación de todas las acciones o
      procedimientos individuales que se                    procedimientos individuales que se
      tramiten respecto de los bienes, derechos,            tramiten respecto de los bienes, derechos,
      obligaciones o responsabilidades del                  obligaciones o responsabilidades del
      deudor.                                               deudor.


              El legislador nacional buscó deliberadamente apegarse al texto de la Ley Modelo, ya
      que ello facilita su aplicación a nivel internacional, tal como señaló el asesor legislativo de
      la Superintendencia de Quiebras: “…dado su origen internacional, es importante mantener
      la uniformidad de las denominaciones que se emplean, con el propósito de facilitar su
      aplicación entre las distintas legislaciones que las han adoptado”3. En otras palabras, la
      razón detrás de la adopción de la Ley Modelo fue contar con un texto que pudiera
      aplicarse de manera uniforme en distintos países, sin que se le diera un significado
      distinto en cada jurisdicción. Es por ello que la Ley 20.720 en su Capítulo VII (“De la
      insolvencia transfronteriza”) contiene la siguiente norma sobre interpretación:


              Artículo 307.- Interpretación. En la interpretación del presente Capítulo habrá
              de tenerse en cuenta su origen internacional y la necesidad de promover la
              uniformidad de su aplicación y la observancia de la buena fe.


      1
        BIBLIOTECA DEL CONGRESO NACIONAL, Historia de la Ley N° 20.720, p. 13 (Mensaje Presidencial).
      2
              “El    texto       completo        se      encuentra    disponible    en      castellano   en
      http://www.uncitral.org/pdf/spanish/texts/insolven/1997-Model-Law-Insol-2013-Guide-Enactment-s.pdf
      3
        BIBLIOTECA DEL CONGRESO NACIONAL, Historia de la Ley N° 20.720, p. 902 (Segundo informe comisiones
      unidas).

                                                                                            Página 2 de 6
20-11254-jlg      Doc 1481-3            Filed 12/11/20 Entered 12/11/20 17:46:03                               Exhibit 3
                                                Pg 4 of 7

              En este contexto, el estudio de los antecedentes que rodean a la Ley Modelo es
      decisivo para determinar el alcance de la expresión “acciones o procedimientos individuales”
      del artículo 319 de la Ley 20.720. Especialmente útil a este respecto es el documento “Ley
      Modelo de la CNUDMI sobre la Insolvencia Transfronteriza: la Perspectiva Judicial”4,
      elaborado por el propio organismo que creó la Ley Modelo para orientar a los jueces en las
      distintas jurisdicciones donde se aplique dicha ley, y en la que se evidencia que la
      contraposición entre procedimientos “individuales” y “colectivos” atiende únicamente al
      hecho de si se busca o no una solución coordinada y global a dicha insolvencia para todos
      los acreedores interesados, como se consigna en los siguientes párrafos:


              “La Ley Modelo de la CNUDMI se elaboró de forma que solo fuera aplicable en
              determinados tipos de procedimientos de insolvencia. La Guía para la
              incorporación al derecho interno y la interpretación de la Ley Modelo indica que
              la idea de un procedimiento de insolvencia ‘colectivo’ se basa en la conveniencia
              de llegar a una solución coordinada y global para todas las partes interesadas en
              un procedimiento de insolvencia...”5
              “Al evaluar si un determinado procedimiento es colectivo a efectos de la Ley
              Modelo, una de las consideraciones fundamentales es determinar si en el
              procedimiento se tienen en cuenta prácticamente todos los bienes y las deudas del
              deudor, sin perjuicio de las prioridades y excepciones legislativas del país ni de la
              exclusión de determinados derechos de los acreedores garantizados en su
              ordenamiento jurídico”6.
              “…cabe señalar que en el artículo 24 se utiliza el término ‘intervenir’ para referirse
              al supuesto de que el representante extranjero tome parte en alguna acción
              individual entablada ya sea por el deudor o contra el (en contraposición al supuesto
              del procedimiento colectivo de insolvencia)”7.


              A partir de estos textos, resulta innegable que los términos “individual” y
      “colectivo” en la Ley 20.720 no guardan relación alguna con la distinción entre acciones
      de interés individual, de interés colectivo y de interés difuso descritas en la Ley 19.496,
      sino con distinciones propias de la legislación concursal.


              De lo dicho se desprende que, siguiendo el criterio de interpretación del artículo 19
      inc. 2° del Código Civil, la historia fidedigna de la Ley 20.720 da cuenta que los términos
      “individual” y “colectivo” del art. 319 hacen referencia únicamente a tipos de procedimientos
      concursales, y no a las clasificaciones de la LPC. Esta forma de interpretación es tanto más
      decisiva si se considera que el artículo 307 de la Ley 20.720 establece la necesidad de

      4
              El    texto       completo         se     encuentra       disponible       en    castellano       en
      http://www.uncitral.org/pdf/spanish/texts/insolven/Judicial-Perspective-2013-s.pdf
      5
        Ley Modelo de la CNUDMI sobre la Insolvencia Transfronteriza: la Perspectiva Judicial, página 28, párrafo
      71.
      6
        Ley Modelo de la CNUDMI sobre la Insolvencia Transfronteriza: la Perspectiva Judicial, página 29, párrafo
      72.
      7
        Ley Modelo de la CNUDMI sobre la Insolvencia Transfronteriza: la Perspectiva Judicial, página 13, nota 41.

                                                                                                  Página 3 de 6
20-11254-jlg      Doc 1481-3             Filed 12/11/20 Entered 12/11/20 17:46:03                                Exhibit 3
                                                 Pg 5 of 7

      interpretar las normas sobre insolvencia transfronteriza teniendo en cuenta su origen
      internacional y la necesidad de promover la uniformidad de su aplicación. La misma
      conclusión se alcanza en base al artículo 22 del Código Civil, el cual dispone que:


              El contexto de la ley servirá para ilustrar el sentido de cada una de sus partes, de
              manera que haya entre todas ellas la debida correspondencia y armonía.
              Los pasajes obscuros de una ley pueden ser ilustrados por medio de otras leyes,
              particularmente si versan sobre el mismo asunto.

              Siguiendo el inciso 1° de esta norma, cabe observar que la Ley 20.720 habla de
      “procedimientos colectivos” en otros pasajes, específicamente en su artículo 301, que señala:
      “Definiciones. Para los fines de este Capítulo, se entenderá: a) Por ‘procedimiento
      extranjero’, el procedimiento colectivo, ya sea judicial o administrativo, incluido el de índole
      provisional…”. Como se puede apreciar, la misma Ley 20.720 utiliza la expresión
      “procedimiento colectivo” para describir un tipo de procedimiento concursal, no un
      tipo de juicio de protección al consumidor, lo que confirma la interpretación sostenida por
      esta parte8. Entender que este artículo hace referencia a las acciones de interés colectivo del
      art. 50 de la LPC trastocaría totalmente la definición de “procedimiento extranjero” para
      efectos de la quiebra transfronteriza.


              El mismo artículo 22 del Código Civil muestra en su inciso 2° que no es posible
      recurrir a la LPC para interpretar los términos “procedimiento individual” y “procedimiento
      colectivo”, ya que establece que es posible ilustrar los pasajes oscuros de una ley recurriendo
      a otras leyes “particularmente si versan sobre el mismo asunto”, lo que no ocurre en el
      presente caso, donde se estaría interpretando el alcance de una expresión de la Ley de 20.720,
      sobre reorganización y liquidación, en base a las normas de protección del consumidor, es
      decir, en base a una ley que versa sobre un asunto completamente diverso.


              Finalmente, considerando el elemento de interpretación relativo a la intención del
      legislador (artículo 19 inc. 2° del Código Civil) no se aprecia ninguna razón por la que la
      Ley 20.720 habría querido que no se suspendieran específicamente las acciones de interés
      colectivo y difuso de la LPC. Por el contrario, la intención del legislador es administrar de
      forma equitativa y eficiente los intereses de todos los acreedores y facilitar la
      reorganización de la empresa en dificultades financieras, como lo señala la misma
      Ley 20.720 en materia de insolvencia transfronteriza:



      8
       Similarmente, el artículo 1 N° 11 de la Ley 20.345 (reformado por la Ley 20.720) señala: “Procedimiento
      Concursal: procedimiento judicial o administrativo incoado en virtud de una resolución de liquidación o la
      presentación de proposiciones de acuerdo de reorganización y, en general, cualquier procedimiento ejecutivo
      patrimonial de carácter universal y colectivo que regule la administración y/o liquidación de los bienes de un
      deudor insolvente, así como el pago a los acreedores, conforme a la prelación legal”.

                                                                                                   Página 4 de 6
20-11254-jlg     Doc 1481-3          Filed 12/11/20 Entered 12/11/20 17:46:03                         Exhibit 3
                                             Pg 6 of 7

             Artículo 299.- Finalidad. La finalidad del presente Capítulo es establecer
             mecanismos eficaces para la resolución de los casos de insolvencia transfronteriza
             con miras a promover el logro de los objetivos siguientes:
             a) La cooperación entre los tribunales y demás organismos involucrados en los
             Procedimientos Concursales de Chile y de los Estados extranjeros que hayan de
             intervenir en casos de insolvencia transfronteriza;
             b) Una mayor seguridad jurídica para el comercio y las inversiones;
             c) Una administración equitativa y eficiente de las insolvencias transfronterizas
             que proteja los intereses de todos los acreedores, nacionales o extranjeros, y de las
             demás partes interesadas, incluido el Deudor;
             d) La protección de los bienes del Deudor y la optimización de su valor, y
             e) Facilitar la reorganización de empresas en dificultades financieras, a fin de
             proteger el capital invertido y de preservar el empleo.

             En este contexto, no se aprecia por qué el legislador habría buscado que las acciones
      de interés colectivo y difuso de la LPC no siguieran el régimen general en materia de
      suspensión, poniendo en peligro los objetivos perseguidos por las reglas sobre insolvencia
      transfronteriza. Por el contrario, el tenor literal de la Ley 20.720 dispone la suspensión de
      todos los juicios que afecten bienes del deudor, tal como señala la doctrina nacional:


             “Entre los efectos que provoca el reconocimiento si este es principal, son análogos
             a los efectos de una resolución de liquidación en el sentido de que se suspenden
             las ejecuciones individuales y en general todos los juicios que afecten bienes del
             deudor salvo que sea necesarios ´para preservar un crédito contra el deudor’, esto
             es, para que no prescriban o caduquen las acciones en su contra (art. 319 N° 3) de
             la ley) o que se trate del inicio de un procedimiento concursal en contra del mismo
             deudor en Chile o de verificación de créditos en uno ya iniciado.”9


             El citado artículo 319 señala expresamente que se suspenden los procedimientos
      individuales que “se tramiten respecto de los bienes, derechos, obligaciones o
      responsabilidades del deudor”, lo que inequívocamente comprende una acción como la
      deducida en autos, en la que se persigue la responsabilidad civil de nuestra representada.


                                                POR TANTO,


      A S.S. respetuosamente pedimos: tener por interpuesto recurso de reposición en contra de
      la resolución de 17 de julio de 2020 (folio N° 9), que rechazó dar cumplimiento a la
      suspensión decretada por el 2° Juzgado Civil de Santiago debido al reconocimiento en Chile
      de un procedimiento de reorganización extranjero principal, y en definitiva acogerlo,
      revocando la resolución recurrida, y en su reemplazo resolver dar cumplimiento a la




      9
        PUGA, Juan Esteban, Derecho Concursal. Del Procedimiento Concursal de Liquidación. Ley 20.720, 4°
      edición actualizada, Editorial Jurídica de Chile, Santiago, 2014, p. 657.

                                                                                          Página 5 de 6
20-11254-jlg       Doc 1481-3           Filed 12/11/20 Entered 12/11/20 17:46:03                             Exhibit 3
                                                Pg 7 of 7

      suspensión de la presente causa, por todo el periodo que dure el procedimiento de
      reorganización extranjero principal.


      Otrosí: en subsidio del recurso de reposición deducido en lo principal, y para el evento que
      este sea rechazado, apelamos para ante la Ilustrísima Corte de Apelaciones de Santiago en
      contra de la resolución de 17 de julio de 2020 (folio N° 9), que rechazó dar cumplimiento a
      la suspensión decretada por el 2° Juzgado Civil de Santiago debido al reconocimiento en
      Chile de un procedimiento de reorganización extranjero principal.


             El recurso de apelación interpuesto se funda en el agravio que ocasiona a nuestra
      representada el que S.S. continúe con la tramitación de una causa que debe suspenderse de
      conformidad a la Ley 20.720, poniendo así en peligro los objetivos que dicha ley persigue en
      materia de insolvencia transfronteriza. La resolución recurrida es apelable, de conformidad a
      lo dispuesto en el art. 188 del Código de Procedimiento Civil, en la medida que altera la
      sustanciación regular del juicio al no dar cumplimiento a la resolución de suspensión dictada
      por el 2° Juzgado Civil de Santiago y, en consecuencia, al contravenir el art. 319 de la Ley
      20.720. Los fundamentos de hecho y de derecho de la presente apelación y las peticiones
      formuladas son idénticos a aquellos expuestos al deducir el recurso de reposición, los que
      damos por expresamente reproducidos en este acto para todos los efectos legales.


      Sírvase S.S.: tener por interpuesto recurso de apelación subsidiario en contra de la resolución
      de 17 de julio de 2020 (folio N° 9), que rechazó dar cumplimiento a la suspensión decretada
      por el 2° Juzgado Civil de Santiago debido al reconocimiento en Chile de un procedimiento
      de reorganización extranjero principal, y concederlo para ante la Iltma. Corte de Apelaciones
      de Santiago, con el objeto de que esa Iltma. Corte, conociéndolo, lo acoja en todas sus partes,
      enmiende la resolución recurrida y en su reemplazo dé cumplimiento a la suspensión de la
      presente causa, por todo el periodo que dure el procedimiento de reorganización extranjero
      principal.


                            Firmado digitalmente por CRISTOBAL
       CRISTOBAL            EYZAGUIRRE BAEZA                                     Firmado digitalmente por JOSE
                            Nombre de reconocimiento (DN):
                            c=CL, st=REGIÓN METROPOLITANA DE      JOSE MIGUEL    MIGUEL HUERTA MOLINA
                                                                                 Nombre de reconocimiento (DN):
       EYZAGUIRRE           SANTIAGO, l=Santiago, o=CLARO Y
                            CIA, ou=SERVICIOS JURIDICOS,
                                                                  HUERTA
                                                                                 c=CL, st=REGIÓN METROPOLITANA
                                                                                 DE SANTIAGO, l=Santiago, o=CLARO
                            cn=CRISTOBAL EYZAGUIRRE BAEZA,                       Y CIA, ou=SERVICIOS JURIDICOS,
       BAEZA                email=cristobal.eyzaguirre@claro.cl
                            Fecha: 2020.07.22 19:38:38 -04'00'    MOLINA
                                                                                 cn=JOSE MIGUEL HUERTA MOLINA,
                                                                                 email=jmhuerta@claro.cl
                                                                                 Fecha: 2020.07.22 19:11:11 -04'00'




                                                                                         Página 6 de 6
